Order, Supreme Court, New York County (Lewis Friedman, J.), entered December 12, 1994, which, inter alia, awarded sole custody of the parties’ child to plaintiff father with liberal visitation to defendant mother, unanimously affirmed, without costs.
Defendant contends that the court-appointed expert, on whose opinion the trial court relied in awarding custody of the child to plaintiff, was not impartial, and that this Court’s decisions in Rentschler v Rentschler (204 AD2d 60, Iv dismissed 84 NY2d 1027) and Matter of Rebecca B. (204 AD2d 57, Iv denied 84 NY2d 808) give such importance to expert evaluations of the family as to make it essential that the neutrality of such experts be ensured. However, the selection of the expert in this case was in accordance with 22 NYCRR 202.16 (f) (3), and defendant never earlier objected to, or appealed from, either the method used to make the selection or the particular individual chosen. In any event, there is no indication that the individual in question was biased in favor of plaintiff. We would add that neither Rentschler nor Rebecca B., in which this Court made findings of fact at variance with those of the trial court (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946, 947), altered the existing standard for determining custody matters by minimizing the value of the trial court’s independent judgment on the issue of custody. To give weight to the views of impartial professionals as we did in those cases, is not to say that their opinions are conclusive or should take precedence over the judgment of the Trial Judge. Upon review of the record, we agree with the trial court, which was in a position to personally observe the witnesses (see, Matter of Rebecca B., supra, at 59), that the child’s best interest would be served by awarding custody to plaintiff, there being, among other things, considerable support in the record for the court’s finding. We have considered defendant’s other arguments and find them to be without merit. Concur—Wallach, J. P., Rubin, Kupferman and Asch, JJ.